Case 8:18-cv-01253-JLS-ADS Document 66 Filed 03/28/19 Page 1 of 6 Page ID #:654



  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-01253-JLS-ADS                                        Date: March 28, 2019
 Title: Orgain, Inc. v. Northern Innovations Holding Corp. et al.

  Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

       Terry Guerrero                                                    N/A
       Deputy Clerk                                                 Court Reporter

 ATTORNEYS PRESENT FOR PLAINTIFF:                 ATTORNEYS PRESENT FOR DEFENDANT:

                  Not Present                                       Not Present

 PROCEEDINGS:          (IN CHAMBERS) ORDER (1) DENYING DEFENDANTS’ MOTION
                       TO DISMISS (Doc. 54) AND (2) DENYING AS MOOT
                       PLAINTIFF’S MOTION TO STRIKE REPLY (Doc. 62.)

        Before the Court is a Motion to Dismiss filed by Defendants Northern Innovations
 Holding Corp (d/b/a Purely Inspired), Lakeside Innovations Holding Corp., Iovate Health
 Sciences International, Inc., Iovate Health Sciences International U.S.A., Inc., and Kerr
 Investment Holding Corp. (Mot., Doc. 54.) Plaintiff opposed. (Opp., Doc. 58.)
 Defendants replied. (Reply, Doc. 61.) The Court finds this matter appropriate for
 decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. R. 7-15. Accordingly, the
 hearing set for March 29, 2019, at 10:30 a.m., is removed from the calendar. For the
 reasons given below, the Court DENIES Defendants’ Motion.

 I.     Background

        A.      The Court’s Prior Order

        The instant Motion is Defendants’ second Motion to Dismiss. On December 6,
 2018, the Court granted in part and denied in part Defendants’ first Motion to Dismiss.
 (Order re First MTD, Doc. 52.) The underlying facts of the case are described in that
 Order. (Id. at 1-3.) At heart, the dispute is whether Defendants’ use of certain stylized
 packaging and the mark “Organic Protein” on Defendants’ nutritional products infringes


                                CIVIL MINUTES – GENERAL                                       1
Case 8:18-cv-01253-JLS-ADS Document 66 Filed 03/28/19 Page 2 of 6 Page ID #:655



  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-01253-JLS-ADS                                      Date: March 28, 2019
 Title: Orgain, Inc. v. Northern Innovations Holding Corp. et al.
 on Plaintiff’s trade dress and trademark rights. (See id.) The Court previously upheld
 Plaintiff’s trade dress claims but dismissed Plaintiff’s trademark claims. (Id. at 11-12.)
         With regard to the trademark claims, Defendants argued that “Organic Protein” is
 generic and therefore unprotectable. (Id. at 4.) Plaintiff averred that “Organic Protein” is
 descriptive, and therefore distinctive and protectable if Plaintiff can also show that the
 mark has acquired “secondary meaning” that identifies Plaintiff as the mark’s owner to
 consumers. (Id. at 5-6.) The Court found that “[w]hether a mark is distinctive is a
 question of fact ill-suited for determination on a motion to dismiss . . . Still, however, the
 plaintiff bears the ultimate burden of proof in a trademark-infringement action that the
 trademark is valid and protectable.” (Id. at 4-5 (internal quotation marks and citations
 omitted).) Hence, to survive a motion to dismiss, a plaintiff must “establish a plausible
 inference of validity by pleading [] facts tending to show protectable distinctiveness.”
 (Id. at 5.)
         The Court found that Plaintiff’s original Complaint did not plausibly support
 Plaintiff’s assertion that the “Organic Protein” mark is descriptive. (Id. at 6-7.)
 According to Ninth Circuit law, “[m]ore than simply stating what the product is at a
 categorical level, a descriptive mark says something about the product’s composition,
 features, or origin.” (Id. at 6.) “As pleaded, [however,] . . . [n]othing in the Complaint
 point[ed] to a characteristic, feature or ingredient of Plaintiff’s product that ‘Organic
 Protein’ supposedly describes.” (Id.) Thus, “the Court conclude[d] [] that Plaintiff ha[d]
 not carried its burden of plausibly alleging distinctiveness because the Complaint fail[ed]
 to establish a descriptive nexus between the ‘Organic Protein’ mark on the product’s
 label and the product itself.” (Id. at 8.) Because Plaintiff did not adequately plead the
 threshold question of descriptiveness, the Court declined to evaluate Plaintiff’s
 allegations of secondary meaning. (Id. at 7-8.)
         The Court granted Plaintiff leave to amend the Complaint, noting that “further
 facts could be alleged that bridge the descriptive gap between ‘Organic Protein’ and some
 feature or characteristic of the product it purports to describe.” (Id. at 11.)




                                CIVIL MINUTES – GENERAL                                     2
Case 8:18-cv-01253-JLS-ADS Document 66 Filed 03/28/19 Page 3 of 6 Page ID #:656



  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-01253-JLS-ADS                                     Date: March 28, 2019
 Title: Orgain, Inc. v. Northern Innovations Holding Corp. et al.
        B.      The First Amended Complaint

        On January 7, 2019, Plaintiff availed itself of the Court’s leave and filed a First
 Amended Complaint. (FAC, Doc. 53.) Plaintiff now alleges that “[t]he words ‘organic
 protein’ may be used to describe characteristics of certain ingredients in [Plaintiff’s]
 products.” (FAC ¶ 35.)

        For example, [one product] contains the following ingredients: filtered
        water, organic pea protein, organic erythritol, organic acacia gum, organic
        alkalized cocoa, organic high oleic sunflower oil, organic rice extract,
        organic natural flavor, organic stevia, sea salt, and natural flavor. [Another
        product] contains filtered water, organic milk protein concentrate, organic
        whey protein concentrate, organic erythritol, organic alkalized cocoa,
        organic natural flavors, organic high oleic sunflower oil, organic rice bran
        extract, sea salt, organic stevia, organic inulin, and organic locust bean
        gum. [Another product] contains filtered water, almonds, organic pea
        protein, organic cane sugar, organic natural flavors, organic rice bran
        extract, sea salt, locust bean gum, and ergocalciferol (vitamin D2).
        [Another product] contains organic pea protein, organic brown rice
        protein, organic chia seed, organic acacia gum, organic high oleic
        sunflower oil, organic inulin, organic rice dextrins, organic rice bran
        extract, organic rosemary extract, organic erythritol, organic natural
        flavors, organic alkalized cocoa, natural flavor, sea salt, organic acacia
        gum, organic guar gum, and organic stevia. [Another product] contains
        organic pea protein, organic brown rice protein, organic chia seed, organic
        acacia gum, organic high oleic sunflower oil, organic inulin, organic rice
        dextrins, organic rice bran extract, organic rosemary extract, organic
        erythritol, organic spinach, organic broccoli, organic kale, natural flavor,
        sea salt, organic acacia gum, organic guar gum, and organic stevia.
        [Another product] contains organic brown rice protein, organic pea
        protein, organic rice flour, organic ground chia seeds, organic tapioca
        syrup, organic tapioca fiber, organic cane sugar, organic cocoa liquor,
        organic cocoa butter, organic vanilla, organic almonds, organic erythritol,
        organic vegetable glycerin, natural flavor, sea salt, and sunflower lecithin.



                                CIVIL MINUTES – GENERAL                                    3
Case 8:18-cv-01253-JLS-ADS Document 66 Filed 03/28/19 Page 4 of 6 Page ID #:657



  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-01253-JLS-ADS                                     Date: March 28, 2019
 Title: Orgain, Inc. v. Northern Innovations Holding Corp. et al.
 (Id. ¶¶ 36-41 (emphasis original).) Plaintiff alleges that these products “contain some
 ingredients that can be described as ‘organic’ and some that can be described as
 [‘]protein,’ . . . [and] th[ose] terms can be used to describe a few of the ingredients in
 different products that have over a dozen different ingredients.” (Id. ¶ 42.)
         Plaintiff further alleges that its “Organic Protein” branded products are broadly
 popular, with over $100 million in nationwide sales through a number of online and
 brick-and-mortar retailers. (Id. ¶¶ 52-56.) Plaintiff claims that customers recognize the
 “Organic Protein” mark as identifying Plaintiff as a product’s manufacturer. (Id. ¶¶ 60-
 61.) Additionally, Plaintiff alleges that Defendants’ use of the “Organic Protein” mark is
 likely to cause confusion among consumers. (Id. ¶¶ 78-79.) The Complaint details
 numerous instances of alleged actual confusion reported by customers, either directly to
 Plaintiff or to third-party retailers. (Id. ¶¶ 80-81, 83.)
         Defendants now move to dismiss the trademark claims in the First Amended
 Complaint. (Mot. at 1.) The Motion also seeks to dismiss Plaintiff’s ancillary state law
 claims insofar as such claims are predicated on the trademark claims. (Id. at 23.)

 II.    Discussion

        “To prevail on an infringement claim, ‘a plaintiff must show that: 1) it has a valid,
 protectable mark, and 2) the defendant’s use of the mark is likely to cause consumer
 confusion. To be valid and protectable, a mark must be distinctive.’” (Order re First
 MTD at 4 (quoting OTR Wheel Engineering, Inc. v. West Worldwide Services, Inc., 897
 F.3d 1008, 1022 (9th Cir. 2018).) “Hence, at the pleading stage, a claim for relief must
 plausibly allege those elements to withstand a motion to dismiss.” (Id.)
        Defendants’ primary argument against the validity of Plaintiff’s asserted mark is
 that “Organic Protein” is a generic term, meaning it is not distinctive and therefore not
 protectable. (Mot. at 3-21.) As the Court described in its prior Order, whether a mark is
 generic or distinctive is a factual inquiry. (Order re First MTD at 4-5 (citing Yellow Cab
 Co. of Sacramento v. Yellow Cab of Elk Grove, Inc., 419 F.3d 925, 929 (9th Cir. 2005);
 Zobmondo Entertainment, LLC v. Falls Media, LLC, 602 F.3d 1108, 1113 (9th Cir.
 2010).) Accordingly, the Court rejects Defendants’ call to rule on the distinctiveness of


                                CIVIL MINUTES – GENERAL                                    4
Case 8:18-cv-01253-JLS-ADS Document 66 Filed 03/28/19 Page 5 of 6 Page ID #:658



     ____________________________________________________________________________
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-01253-JLS-ADS                                          Date: March 28, 2019
 Title: Orgain, Inc. v. Northern Innovations Holding Corp. et al.
 the “Organic Protein” mark at the pleading stage.1
         Nevertheless, as discussed above, Plaintiff must still sufficiently allege the
 distinctiveness of the asserted mark. Plaintiff argues that the First Amended Complaint
 remedies the deficiencies of the original Complaint because the former contains
 allegations that the products at issue “contain ingredients that can be described as
 ‘organic’ and some that can be described as ‘organic protein,’ but the products bearing
 the [“Organic Protein”] trademark contain far more.” (Opp. at 7-8 (emphasis added).)
 The Court agrees that the First Amended Complaint adequately remedies the previously-
 identified deficiencies and plausibly alleges descriptiveness of the “Organic Protein”
 mark. It is plausible that “Organic Protein” describes a certain characteristic of Plaintiff’s
 products—i.e., that certain ingredients are either organic, types of protein, or both—rather
 merely reflecting an eponymous product category. To be sure, the Court makes no
 finding of fact regarding the distinctiveness of the “Organic Protein” mark; the Court
 holds only that Plaintiff has alleged facts sufficient to support a plausible inference of
 descriptive distinctiveness. (See Order re First MTD at 5.)
         However, “a descriptive mark is protectable [only] if it has acquired a “secondary
 meaning” that identifies the mark’s owner. (Id. at 5-6 (citing Kendall-Jackson, 150 F.3d
 at 1047).) Plaintiff sufficiently alleges this element as well. (See FAC ¶¶ 60-61.)
 Similarly, Plaintiff adequately pleads that Defendants’ use of the “Organic Protein” mark
 is likely to cause consumer confusion. (Id. ¶¶ 78-79.) Indeed, the First Amended
 Complaint details numerous instances of actual confusion. (Id. ¶¶ 80-81, 83.) Thus,
 Plaintiff sufficiently pleads all requisite elements of a claim for trademark infringement.
 Accordingly, Defendants’ Motion is denied.2



 1
   As in its prior Order, the Court therefore declines to take judicial notice of the extrinsic
 evidence of distinctiveness or lack thereof offered by Defendants’ in their Request for Judicial
 Notice (Doc. 54-1) and attached to their reply brief. (See Order re First MTD at n. 2.) Plaintiff’s
 Motion to Strike Reply (Doc. 62) is accordingly DENIED AS MOOT.
 2
   The Motion is therefore also denied with respect to Plaintiff’s ancillary state law claims
 predicated on the trademark claims. (See Order re First MTD at 10 (citing Cleary v. News Corp.,
 30 F.3d 1255, 1262-63 (9th Cir. 1994); Conifer Securities, LLC v. Conifer Capital LLC, 2003
 WL 1873270, at *2 (N.D. Cal. Apr. 2, 2003)).)

                                CIVIL MINUTES – GENERAL                                          5
Case 8:18-cv-01253-JLS-ADS Document 66 Filed 03/28/19 Page 6 of 6 Page ID #:659



  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-01253-JLS-ADS                                     Date: March 28, 2019
 Title: Orgain, Inc. v. Northern Innovations Holding Corp. et al.
 III.   Conclusion

        For the foregoing reasons, Defendants’ Motion to Dismiss is DENIED and
 Plaintiff’s Motion to Strike Reply is DENIED AS MOOT.
                                                                     Initials of Preparer: tg




                                CIVIL MINUTES – GENERAL                                    6
